UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CENTRAL STATES, SOUTHEAST AND
 SOUTHWEST AREAS PENSION FUND;
 and

 ARTHUR H. BUNTE, JR.,                                  16-CV-708
 Trustee,                                               DECISION AND ORDER

              Plaintiffs,

       v.

 NORFOLK SOUTHERN RAILWAY
 COMPANY,

              Defendant.



       On September 6, 2016, the plaintiffs commenced this action under the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended by the Multiemployer

Pension Plan Amendments Act of 1980 (“MPPAA”), 29 U.S.C. § 1001, et seq. Docket

Item 1. As explained in more detail below, the plaintiffs allege that the defendant,

Norfolk Southern Railway Company (“Norfolk Southern”), operated a rail yard in

Cheektowaga, New York. Id. Until October 2011, all drivers who worked in that rail

yard were employed by an entity called Automobile Distribution of Buffalo, Inc.

(“Automobile Distribution”). Id. But Norfolk Southern exercised so much control over

the terms and conditions of the drivers’ employment that, according to the plaintiffs,

Norfolk Southern also employed the drivers. Id.

       Automobile Distribution and its drivers were subject to collective bargaining

agreements requiring Automobile Distribution to make payments to plaintiff Central
States, Southeast and Southwest Areas Pension Fund (“the Pension Fund”) for the

retirement security of the drivers. Id. When Norfolk Southern terminated its contract

with Automobile Distribution in October 2011, all the drivers were laid off. Id. The

plaintiffs allege that Norfolk Southern is jointly and severally liable with Automobile

Distribution under the MPPAA for “withdrawal liability” 1 owed to the Pension Fund. Id.

       On November 17, 2016, Norfolk Southern moved to dismiss. Docket Item 10. It

argued that it is not subject to withdrawal liability as a matter of law because it is not “an

employer” within the meaning of the MPPAA and thus had no obligation to contribute to

the Pension Fund. Id. On December 16, 2016, this Court referred this case to United

States Magistrate Judge Jeremiah J. McCarthy for all proceedings under 28 U.S.C. §

636(b)(1)(A) and (B). Docket Item 17. On January 13, 2017, the plaintiffs responded to

Norfolk Southern’s motion to dismiss, Docket Item 21; and on February 3, 2017, Norfolk

Southern replied, Docket Item 22. After additional briefing, on April 25, 2017, Judge

McCarthy issued a Report and Recommendation finding that the defendant's motion

should be denied. Docket Item 29.

       On May 9, 2017, Norfolk Southern objected to the R&R. Docket Item 31. On

May 30, 2017, the plaintiffs responded to the objections, Docket Item 35, and on June

13, 2017, Norfolk Southern replied, Docket Item 36. This Court heard oral argument on

July 6, 2017. Docket Item 37.




       1
       Withdrawal liability is an “obligation to pay for vested, unfunded benefits when
[an employer] withdraw[s] from a multiemployer pension plan.” Republic Indus., Inc. v.
Teamsters Joint Council No. 83 of Va. Pension Fund, 718 F.2d 628, 642 (4th Cir. 1983);
see 29 U.S.C. § 1381, et seq.

                                              2
       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3).

       This Court has carefully reviewed the thorough R&R, the record in this case, the

objection and response, and the pleadings and materials submitted by the parties.

Based on that de novo review, and for the reasons stated below, the Court accepts and

adopts Judge McCarthy’s recommendation to deny the defendant's motion.


                                  STATUTORY CONTEXT


       “In enacting ERISA in 1974, . . . Congress sought to prevent the losses suffered

by employees and their families when vested pension benefits were not paid because a

pension plan was terminated before sufficient funds had been accumulated.” Korea

Shipping Corp. v. N. Y. Shipping Ass’n-Int’l Longshoremen’s Ass’n Pension Tr. Fund,

880 F.2d 1531, 1536 (2d Cir. 1989). “ERISA helped assure private-sector workers that

they would receive the pensions that their employers had promised them.” Milwaukee

Brewery Workers’ Pension Plan v. Joseph Schlitz Brewing Co., 513 U.S. 414, 416

(1995). It did so by requiring “employers to make contributions that would produce

pension plan assets sufficient to meet future vested pension liabilities; . . . if a plan

became involvent, it held any employer who had withdrawn from the plan during the

previous five years liable for a fair share of the plan’s underfunding.” Id.

       But with respect to plans covering more than one employer, there was a problem.

“Unfortunately, this scheme encouraged an employer to withdraw from a financially

                                               3
shaky plan and risk paying its share if the plan later became insolvent, rather than to

remain and (if others withdrew) risk having to bear alone the entire cost of keeping the

shaky plan afloat.” Id. at 416-17. “Consequently, a plan’s financial troubles could

trigger a stampede for the exit doors, thereby ensuring the plan’s demise.” Id. at 417.

“[C]oncern[s] for the financial stability of some multiemployer plans prompted Congress,

in 1980, to enact th[e] provision of the MPPAA which states: ‘If an employer withdraws

from a multiemployer plan in a complete withdrawal or a partial withdrawal, then the

employer is liable to the plan in the amount determined . . . to be the withdrawal

liability.’” Korea Shipping Corp., 880 F.2d at 1536 (quoting 29 U.S.C. § 1381(a)). “An

employer may discharge that obligation by making a series of periodic payments

according to a postwithdrawal schedule set by the pension fund’s trustees, or it may

prepay the entire debt at any time.” Bay Area Laundry and Dry Cleaning Pension Tr.

Fund v. Ferbar Corp. of Cal., Inc., 522 U.S. 192, 195 (1997).

       These provisions in the “MPPAA helped eliminate [earlier] problem[s] by

changing the strategic considerations.” Milwaukee Brewery Workers’ Pension Plan, 513

U.S. at 417. “It transformed what was only a risk (that a withdrawing employer would

have to pay a fair share of underfunding) into a certainty.” Id. “That is to say, it

imposed a withdrawal charge on all employers withdrawing from an underfunded plan

(whether or not the plan later became insolvent).” Id. “And it set forth detailed rules for

determining, and collecting, that charge.” Id.

       The changes were made as part of “Congress’ remedial and protective purposes

in enacting the MPPAA.” Korea Shipping Corp., 880 F.2d at 1537. Indeed, “[t]he

House Report to the MPPAA states that ‘the basic policy of the Act is that the retirement



                                              4
income security of multiemployer plan participants is best assured by fostering the

growth and continuance of multiemployer plans. . . . A primary objective of the

legislation is to insulate plans to the extent possible from declines, through sounder

funding, employer withdrawal liability, and plan reorganization.” Korea Shipping Corp.

v. N.Y. Shipping Ass’n-Int’l Longshoremen’s Ass’n Pension Tr. Fund, 663 F. Supp 766,

768-69 (S.D.N.Y. 1987), aff’d in part, rev’d in part, 880 F.2d 1531 (2d Cir. 1989)

(quoting 1980 U.S.Code Cong. & Admin. News, pp. 2918, 2933). The MPPAA must be

read broadly “to insure the financial stability of the multiemployer plans.” Id.


                                  FACTUAL BACKGROUND


       “When considering a motion to dismiss, the court accepts ‘the factual allegations

in the complaint as true and draws all reasonable inferences in the plaintiffs’ favor.’”

Amaker v. Goord, 2019 WL 1033511, at *2 (W.D.N.Y. Mar. 5. 2019) (quoting Mantikas

v. Kellogg Co., 910 F.3d 633, 636 (2d Cir. 2018)). Therefore, the facts that follow are

taken from the complaint.

       The Pension Fund is a multiemployer pension plan. Docket Item 1 at 2. Plaintiff

Arthur H. Bunte, Jr., is a trustee and fiduciary of the Pension Fund. Id. Norfolk

Southern is a railroad company that operated a rail yard facility in Cheektowaga, New

York. Id.

       Until about October 2010, Automobile Distribution supplied Norfolk Southern with

drivers for its operations at the rail yard facility under an agreement between the two

companies (the “Norfolk Southern Agreement”). Id. at 3-4. But in late October 2010,

Norfolk Southern terminated the Norfolk Southern Agreement, and the drivers at the rail

yard facility were laid off. Id. at 4.

                                             5
       Norfolk Southern was Automobile Distribution’s only client. Id. Automobile

Distribution drivers were primarily responsible for moving rail cars around the rail yard

facility, as well as loading and unloading automobiles on and off the rail cars. Id. at 3. If

Automobile Distribution wanted to hire new drivers to work at the rail yard facility, the

applicant had to submit to a background investigation by Norfolk Southern. Id.

       As a practical matter, Norfolk Southern controlled the employment of Automobile

Distribution’s drivers. For example, Norfolk Southern trained new drivers who worked

for Automobile Distribution. Id. Automobile Distribution drivers could not refuse an

assignment given to them by Norfolk Southern management. Id. Norfolk Southern

established the work rules and operating procedures for the drivers. Id. Norfolk

Southern determined the work schedule of the drivers, the number of drivers who

worked each day, the number of hours each driver worked, and when the drivers could

leave at the end of the day. Id. Norfolk Southern conducted investigations regarding

disciplinary matters related to the drivers. Id. Norfolk Southern laid off and recalled the

drivers. Id. Norfolk Southern had the right to fire the drivers and could bar drivers from

working at the rail yard facility. Id. at 4.

       In addition, Norfolk Southern controlled the workplace. For example, Norfolk

Southern owned the equipment used by the drivers, including the computer system and

related computer software, as well as the devices used to load and unload the

automobiles. Id. Norfolk Southern provided Automobile Distribution with office space at

the rail yard facility at no cost. Id. Norfolk Southern also had full and complete access

to Automobile Distribution’s books and records. Id.




                                               6
       Not surprisingly, then, after Norfolk Southern terminated the Norfolk Southern

Agreement with Automobile Distribution, all drivers at the rail yard facility were laid off.

Id.

       Automobile Distribution was obligated to make contributions to the Pension Fund

under collective bargaining agreements executed between Automobile Distribution and

a local union affiliated with the International Brotherhood of Teamsters. Id. at 5. After

determining that Automobile Distribution no longer had an obligation to contribute to the

Pension Fund or otherwise ceased all covered operations, the Pension Fund decided

that Automobile Distribution had effected a “complete withdrawal” from the Pension

Fund within the meaning of” the MPPAA. Id. Automobile Distribution therefore incurred

withdrawal liability to the Pension Fund in the principal amount of $1,351,065.54. Id.

       On or about July 21, 2011, Automobile Distribution received the Pension Fund’s

notice, demanding full payment of the entire amount of withdrawal liability by August 1,

2011. Id. Automobile Distribution failed to make that payment to the Pension Fund and

did not timely initiate arbitration under 29 U.S.C. § 1401(a)(1). Id. The Pension Fund

then sued Automobile Distribution, and in December 2011, the United States District

Court for the Northern District of Illinois entered a consent judgment in favor of the

Pension Fund in the amount of $1,648,465.98. Id. at 6. “To date, the full amount of the

Automobile Distribution Judgment remains due and owing to the Pension Fund.” Id.

       The plaintiffs now seek to hold Norfolk Southern jointly and severally liable with

Automobile Distribution for withdrawal liability. Id. at 7.




                                              7
                                       DISCUSSION


       The MPPAA provides that “[i]f an employer withdraws from a multiemployer plan

in a complete withdrawal or a partial withdrawal, then the employer is liable to the plan

in the amount determined under this part to be the withdrawal liability.” 29 U.S.C.

§ 1381(a). Norfolk Southern argues that as a matter of law it is not an “employer” under

that provision. Docket Item 31 at 6-22.


I.     “EMPLOYERS” UNDER 29 U.S.C. § 1381(a) ARE PERSONS OR ENTITIES
       WITH AN OBLIGATION TO CONTRIBUTE UNDER A MULTIEMPLOYER
       PLAN AS DEFINED IN 29 U.S.C. § 1392(a).

       “The MPPAA does not define ‘employer.’” Division 1181 A.T.U.-N.Y. Emps.

Pension Fund v. N.Y.C. Dep’t of Educ., 910 F.3d 608, 614 (2d Cir. 2018) (hereinafter

“Division 1181 A.T.U.”). “In the absence of a statutory definition, [the Second Circuit

has] construed the term as ‘a person who is obligated to contribute to a plan either as a

direct employer or in the interest of an employer of the plan’s participants.’” Id.

(emphasis in original) (quoting Korea Shipping Corp., 880 F.2d at 1537). “The MPPAA,

in turn, refers to an ‘obligation to contribute arising—(1) under one or more collective

bargaining (or related) agreements, or (2) as a result of a duty under applicable labor-

management relations law.’” Id. (quoting 29 U.S.C. § 1392(a)). The Second Circuit

therefore has analyzed whether there is an “obligation to contribute” by “using the

framework established by 29 U.S.C. § 1392(a).” Id.; see also Gramercy Wrecking and

Envtl. Contractors v. Trucking Emps. of N. Jersey Welfare Fund, Inc., 2019 WL

1715949, at *1 (2d Cir. Apr. 16, 2019) (summary order).

       In Division 1181 A.T.U., “the parties agree[d] on appeal that Korea Shipping

incorporated the MPPAA’s statutory definition of ‘obligation to contribute’” into

                                             8
§ 1381(a). 910 F.3d at 614 (citing Korea Shipping Corp., 880 F.2d at 1537 (2d Cir.

1989)). For that reason, the court’s decision to define “employer” under 29 U.S.C.

§ 1381(a) by “using the framework established by 29 U.S.C. § 1392(a)” technically does

not bind this Court. Nevertheless, the Second Circuit’s acceptance of the parties’

agreement on that issue is persuasive.

       What is more, a close reading of Korea Shipping suggests that the statutory

definition of “obligation to contribute” under § 1392(a) had already been incorporated by

reference into the definition of “employer” by the Second Circuit. In Korea Shipping

Corp., 880 F.2d at 1537, the Second Circuit was the first circuit court to address the

definition of employer in § 1381(a). See Cent. States, Se. and Sw. Areas Pension Fund

v. Int’l Comfort Prods., LLC, 585 F.3d 281, 284 (6th Cir. 2009) (citing cases). 2 The court

defined “employer” by “agree[ing] with th[e] definition” of the district judge, Judge

Edward Weinfeld. Korea Shipping, 880 F.2d at 1537.

       The district court opinion provides context for that definition. Judge Weinfeld first

noted that the statute intended a “broad reading of the term ‘employer,’ as used in

reference to withdrawal liability, in order to insure the financial stability of the

multiemployer plans.” Korea Shipping Corp., 663 F. Supp. at 769. Before actually


       2See also Cent. States Se. and Sw. Areas Pension Fund v. Cent. Transp., Inc.,
85 F.3d 1282, 1287 (7th Cir. 1996) (deriving definition of employer as an entity that “had
an obligation to contribute” from Korea Shipping); Seaway Port Auth. of Duluth v.
Duluth-Superior ILA Marine Ass’n Restated Pension Plan, 920 F.2d 503, 507 (8th Cir.
1990) (quoting Korea Shipping, 880 F.2d at 1537) (“The term employer in 29 U.S.C.
§ 1381(a) means ‘a person who is obligated to contribute to a plan either as a direct
employer or in the interest of an employer of the plan’s participants.’”); Carriers
Container Council, Inc. v. Mobile S.S. Ass’n Inc.-Int’l Longshoremen’s Ass’n, AFL-CIO
Pension Plan & Tr., 896 F.2d 1330, 1343-44 (11th Cir. 1990) (determining entity was an
“employer” under § 1381(a) because it had an “obligation to contribute” to the pension
plan and deriving reasoning from Korea Shipping).

                                               9
defining the term “employer,” Judge Weinfeld explained that when a primary contributor

to a pension fund was not a direct employer, the MPPAA would fail to function

effectively as intended unless the definition of employer included a “contributing

nonemployer.” Id. at 770. Under such circumstances,

       [w]ere the contributing nonemployer’s relationship with the direct employer
       terminated, it could withdraw as a contributor to the plan without fear of
       withdrawal liability since the Act would not be applicable to it. Nor would
       the Act be applicable to the actual employer since it imposes withdrawal
       liability only on “an employer [who] withdraws from a multiemployer plan,”
       [citing 29 U.S.C. § 1381(a),] and withdrawal is defined as the cessation of
       the obligation to contribute under the plan or the cessation of covered
       operations under the plan [citing 29 U.S.C. § 1383(a)].

       Thus this Court finds that the term “employer,” as used in 29 U.S.C.
       § 1381(a), is meant to include a person who is obligated to contribute to a
       plan either as a direct employer or in the interest of an employer of the plan’s
       participants.

Id.

       Judge Weinfeld clearly derived the term “obligation to contribute” from the

MPPAA. So the Second Circuit’s definition of employer under § 1381(a) as “a person

who is obligated to contribute to a plan either as a direct employer or in the interest of

an employer of the plan’s participants,” Korea Shipping, 880 F.2d at 1537 (quoting

Korea Shipping, 663 F. Supp. at 770), comes directly from the term “obligation to

contribute” as it is used in § 1383(a). And that, in turn, is a defined term under

§ 1392(a). Therefore, Korea Shipping’s definition of “employer” under § 1381(a)

“incorporate[s] the MPPAA’s statutory definition of ‘obligation to contribute,’ which

includes both contractual and legal obligations.” Division 1181 A.T.U., 910 F.3d at 614;

see also Int’l Comfort Prods., 585 F.3d at 286 (concluding that an employer is an entity

that “has an ‘obligation to contribute’ to a plan” as that “term is expressly defined by the

MPPAA”); Canario v. Lidelco, Inc., 782 F. Supp. 749, 757 (E.D.N.Y. 1992) (“The

                                             10
Second Circuit has held that the ‘obligation to contribute’ definition contained in 29

U.S.C. § 1392(a) is to be used in determining whether a business entity is responsible

for withdrawal liability.”).

       Norfolk Southern argues that Korea Shipping’s definition cannot be read “to

include non-contributing alleged joint employers such as Norfolk Southern.” Docket

Item 36 at 3. But Norfolk Southern’s argument is focused on the facts of Korea

Shipping and divorced from the statutory scheme and language. Contrary to Norfolk

Southern’s argument, nothing in the statutory scheme requires that an entity actually

have contributed to a multiemployer plan to have had an obligation to contribute to a

multiemployer plan. See, e.g., 29 U.S.C. § 1392(a) (defining “obligation to contribute”

without requiring an actual contribution to be made). Indeed, the statute’s peculiar

language seems intentionally designed to allow for the possibility that an entity may

incur “withdrawal liability” when it never actually had contributed to a multiemployer plan

as long as it was obligated to contribute to such a plan. Although one might imagine

that Congress would create employer “withdrawal liability” that results from some

termination of an actual contribution, Congress instead defined a “complete withdrawal”

from a multiemployer plan as occurring when an employer “permanently ceases to have

an obligation to contribute under the plan, or . . . permanently ceases all covered

operations under the plan.” 29 U.S.C. § 1383(a) (emphasis added). Therefore, the

MPPAA imposes withdrawal liability on an employer even when an employer never

contributed to a plan if the employer had an obligation to contribute to the plan and that

obligation ceases.




                                            11
       In sum, an entity may incur withdrawal liability as an “employer” if the entity is “‘a

person who is obligated to contribute to a plan either as a direct employer or in the

interest of an employer of the plan’s participants.’” Division 1181 A.T.U., 910 F.3d at

614 (emphasis in original) (quoting Korea Shipping Corp., 880 F.2d at 1537). Whether

an entity has an obligation to contribute to a plan is determined by considering the

MPPAA’s statutory definition of “obligation to contribute,” which may arise “(1) under

one or more collective bargaining (or related) agreements, or (2) as a result of a duty

under applicable labor-management relations law.’” Id. (quoting 29 U.S.C. § 1392(a));

see also Gramercy Wrecking and Envtl. Contractors, 2019 WL 1715949, at *1.


II.    THE COMPLAINT STATES A CLAIM AS TO NORFOLK SOUTHERN’S
       OBLIGATION TO CONTRIBUTE TO THE PENSION FUND.

       Now that this Court has addressed the statute’s definition of entities that may be

subject to withdrawal liability under § 1381(a), it turns to the precise question presented:

whether the plaintiffs have stated a claim that Norfolk Southern had an obligation to

contribute to the Pension Fund. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable.” Id. Courts must assume “that all the allegations in the

complaint are true (even if doubtful in fact).” Lundy v. Catholic Health Sys. of Long

Island Inc., 711 F.3d 106, 114 (2d Cir. 2013) (quoting Bell Atl. Corp., 550 U.S. at 555).

“[A] well-pleaded complaint may proceed even if it appears ‘that a recovery is very



                                              12
remote and unlikely.’” Bell Atl. Corp., 550 U.S. at 556 (quoting Scheuer v. Rhodes, 416

U.S. 232, 236 (1974)).


       A.     Norfolk Southern’s Obligations to Contribute to the Pension Fund
              Arising Under One or More Collective Bargaining (or Related)
              Agreements

       An entity may incur withdrawal liability for withdrawing from a multiemployer plan

if it had an “obligation to contribute [to the plan] arising . . . under one or more collective

bargaining (or related) agreements.” 29 U.S.C. §§ 1381(a), 1392(a)(1). The complaint

alleges that Automobile Distribution was bound by collective bargaining agreements

executed between itself and a local union. Docket Item 1 at 5. It also alleges that

“[p]ursuant to the Collective Bargaining Agreements, Automobile Distribution was

required to make contributions to the Pension Fund on behalf of the drivers at the

Facility.” Id. But the complaint does not allege that Norfolk Southern was a party to

those agreements or that those agreements expressly required Norfolk Southern to

contribute to the Pension Fund.

       That being said, “an entity can, under certain limited circumstances, be bound by

(and therefore be obligated to contribute under) a [collective bargaining agreement] it

did not sign.” Division 1181 A.T.U., 910 F.3d at 615. In Division 1181 A.T.U., the

Second Circuit suggested that the MPPAA might impose this liability in one of at least

three ways: (1) under the terms of the collective bargaining agreement, (2) as a result of

single-employer status, or (3) as a result of alter-ego status. Id. at 615-18. The

plaintiffs suggest a fourth possibility: that Norfolk Southern is subject to MPPAA liability




                                              13
under a “joint-employer” theory. 3 This Court addresses each of those possibilities in

turn.


              1.      The Terms of the Collective Bargaining Agreement

        If the terms of Automobile Distribution’s collective bargaining agreement

obligated Norfolk Southern to contribute to the Pension Fund—or perhaps if Norfolk

Southern’s contract with Automobile Distribution obligated Norfolk Southern to

contribute—Norfolk Southern might have an obligation to contribute to the plan arising

“under one or more collective bargaining (or related) agreements.” 29 U.S.C.

§ 1392(a)(1). But the complaint does not include facts suggesting that this is the case

here.


              2.      Single-Employer and Alter-Ego Status Under the Collective
                      Bargaining Agreement

        Even though the collective bargaining agreement or other agreements may not

bind Norfolk Southern by their terms, “that does not end [a court’s] analysis under 29

U.S.C. § 1392(a)(1).” Division 1181 A.T.U., 910 F.3d at 617.

                      a.     Single-Employer Doctrine

        “Because a finding of ‘single-employer’ status would bind [Norfolk Southern] to

the [collective bargaining agreements] signed by [Automobile Distribution], [the Court

must] consider whether [the plaintiffs] adequately alleged that [Norfolk Southern and

Automobile Distribution] were a single employer.” Id. “A ‘single employer’ situation


        3 The plaintiffs argue that their joint-liability theory of MPPAA liability derives from
29 U.S.C. § 1392(a)(2). This Court will address § 1392(a)(2) infra. But in light of the
Second Circuit’s opinion in Division 1181 A.T.U., the Court also addresses whether the
plaintiffs’ joint-employer theory is cognizable under § 1392(a)(1).

                                              14
exists ‘where two nominally separate entities are actually part of a single integrated

enterprise so that, for all purposes, there is in fact only a ‘single employer.’” Clinton’s

Ditch Co-op Co., Inc., v. N.L.R.B., 778 F.2d 132, 137 (2d Cir. 1985) (quoting N.L.R.B. v.

Browning-Ferris Indus. of Pa., Inc., 691 F.2d 1117, 1122 (3d Cir. 1982)). “The question

in the ‘single employer’ situation, then, is whether the two nominally independent

enterprises, in reality, constitute only one integrated enterprise.” Browning-Ferris

Indus., 691 F.2d at 1122 (emphasis in original).

       “[W]hether two firms are a single employer for collective bargaining purposes and

whether a single contract is binding on two separate corporations are not only two

different questions, but they may have different answers.” Carpenters Local Union No.

1846 of the United Bhd. of Carpenters and Joiners of Am., AFL-CIO v. Pratt-

Farnsworth, Inc., 690 F.2d 489, 505 (5th Cir. 1982) (quoting Local Union No. 59, Int’l

Bhd. of Elec. Workers v. Namco Elec., Inc., 653 F.2d 143, 147 (5th Cir. 1981)). “A

[collective bargaining agreement] that binds one entity also binds a non-signatory entity

if (1) the two entities are a ‘single employer’ and (2) the employees of the entities

‘constitute a single appropriate bargaining unit.’” Division 1181 A.T.U., 910 F. 3d at 617

(quoting Brown v. Sandimo Materials, 250 F.3d 120, 128 n.2 (2d Cir. 2001)). 4



       4 Because the defendant is a railway corporation, jurisprudence developing non-
signatory liability for collective bargaining agreement obligations arising under the
National Labor Relations Act may not be applicable. Instead, to the extent there is a
difference, the Railway Labor Act’s jurisprudence may provide the appropriate source of
law. See Bhd. of R.R. Trainmen v. Jacksonville Terminal Co., 394 U.S. 369, 376 (1969)
(The NLRA “expressly exempt[s] from the Act’s coverage employees and employers
subject to the Railway Labor Act.”). Nevertheless, “carefully drawn analogies from the
federal common labor law developed under the NLRA may be helpful in deciding cases
under the RLA.” See Trans World Airlines, Inc. v. Indep. Fed’n of Flight Attendants, 489
U.S. 426, 432 (1989). Additionally, at least one circuit has looked to NLRA
jurisprudence to analyze joint-employer and alter-ego theories of liability arising from
                                             15
       “Whether two entities constitute a ‘single employer’ is determined by four factors

enumerated by the Supreme Court: (1) interrelation of operations, (2) common

management, (3) centralized control of labor relations, and (4) common ownership.”

United Union of Roofers, Waterproofers, and Allied Workers Local No. 210, AFL-CIO v.

A.W. Farrell & Son, Inc., 547 F. App’x 17, 19 (2d Cir. 2013) (citing Radio & Television

Broad. Technicians Local Union 1264 v. Broad. Serv. Of Mobile, Inc., 380 U.S. 255, 256

(1965)). The Second Circuit has “added two additional factors: (5) ‘the use of common

office facilities and equipment,’ and (6) ‘family connections between or among the

various enterprises.’” Id. (quoting Lihli Fashions Corp. v. NLRB, 80 F.3d 743, 747 (2d

Cir. 1996)). “While no single factor is dispositive, . . . control of labor relations [i]s

‘central.’” Id. (quoting Murray v. Miner, 74 F.3d 402, 404 (2d Cir. 1996)).

       “In determining whether the [entities’] employees constitute a ‘single bargaining

unit,’ [the Second Circuit] look[s] for a ‘community of interests’ among the relevant

employees, and factors such as bargaining history, operational integration, geographic

proximity, common supervision, similarity in job function and degree of employee

exchange.” Brown, 250 F.3d at 128 n.2 (internal citations omitted).

                      b.      Alter Ego Doctrine

       “Alter-ego status ‘provides another analytical hook to bind a non-signatory to a

[collective bargaining agreement].’” Division 1181 A.T.U., 910 F.3d at 618 (quoting

Truck Drivers Local Union No. 807, I.B.T. v. Reg’l Imp. & Exp. Trucking Co., Inc, 944

F.2d 1037, 1046 (2d Cir. 1991)). “Courts generally use the ‘alter ego’ doctrine in



Railway Labor Act claims. See Int’l Longshoremen’s Ass’n, AFL-CIO, Local Union No.
1937 v. Norfolk S. Corp., 927 F.2d 900, 902-04 (6th Cir. 1991).

                                               16
situations where a change in corporate or business entities threatens to evade collective

bargaining obligations.” Int’l Longshoremen’s Ass’n, AFL-CIO, Local Union No. 1937 v.

Norfolk S. Corp., 927 F.2d 900, 902 (6th Cir. 1991).

       “The alter ego doctrine, like the single employer doctrine, involves a flexible test

that considers whether ‘two enterprises have substantially identical management,

business purpose[s], operation[s], equipment, customers, supervision, and ownership.’”

Division 1181 A.T.U., 910 F.3d at 618 (quoting Ret. Plan of UNITE HERE Nat’l Ret.

Fund v. Kombassan Holding A.S., 629 F.3d 282, 288 (2d Cir. 2010)). “The focus of the

alter ego doctrine is on the existence of a disguised continuance or attempt to avoid the

obligations of a collective bargaining agreement through a sham transaction or technical

change in operations.” Id. (quoting Lihli Fashions., 80 F.3d at 748). 5

                      c.     Norfolk Southern’s Obligations Under the Collective
                             Bargaining Agreement Resulting from Single-Employer or
                             Alter-Ego Status

       Before the Court is a motion to dismiss, not a motion for summary judgment.

Even when “allegations . . . are thin,” they still may well be “sufficient to state a claim . . .


       5 “Alter ego issues commonly arise in successorship situations, when ownership
of a signatory company changes hands. Although a bona fide successor is not in
general bound by a prior collective bargaining agreement, an alter ego will so be
bound.” Carpenters Local Union No. 1846 of the United Bhd. of Carpenters and Joiners
of Am., AFL-CIO v. Pratt-Farnsworth, Inc., 690 F.2d 489, 507 (5th Cir. 1982). “This is
because an employer will not be able to evade obligations under the NLRA by setting
up what appears to be a new company, but in reality is a ‘disguised continuance’ of the
old one.” Id. (quoting Southport Petroleum Co. v. NLRB, 315 U.S. 100, 106 (1942)).
Although “[t]he alter ego question most frequently arises in successorship situations, [it]
has also been found in the double breasted construction cases where there is a shift of
work traditionally performed by a union contractor to a substantially identical non-union
firm.” Cuyahoga Wrecking Corp. v. Laborers Int’l Union of N. Am., Local Union No. 210,
644 F. Supp. 878, 883 (W.D.N.Y. 1986). “Indeed, transfers of work from a company
with a union contract to a non-union company have been the ‘common thread’
connecting alter ego cases.” Id.

                                               17
under an alter ego or single employer theory.” Pavers and Road Builders Dist. Council

Welfare Fund v. J. Pizzirusso Landscaping Corp., 2018 WL 2186481, at *10 (E.D.N.Y.

May 11, 2018); see also Trs. of Laborers Union Local No. 1298 of Nassau and Suffolk

Counties Ben. Funds v. A to E, Inc., 64 F. Supp. 3d 435, 441 (E.D.N.Y. 2014) (denying

defendants’ motion to dismiss even where “the relevant allegations as related to alter

ego and single employer liability are somewhat sparse.”). Whether the allegations are

sufficient will depend on the factors noted above.

       Interrelation of Operations. “The interrelation of operations element of the single

employer test ultimately focuses on whether [Norfolk Southern] excessively influenced

or interfered with the business operations of [Automobile Distribution], that is, whether

[Norfolk Southern] actually exercised a degree of control beyond that found in the

typical [railroad-contractor] relationship.” Lusk v. Foxmeyer Health Corp., 129 F.3d 773,

778 (5th Cir. 1997) (emphasis in original). Here, a number of facts alleged in the

complaint indicate that the operations were interrelated. Automobile Distribution’s only

client was Norfolk Southern; in fact, Automobile Distribution existed only to “provide

Norfolk Southern with drivers for its operations at the” rail yard. Docket Item 1 at 3-4.

Norfolk Southern established the work rules and operating procedures for Automobile

Distribution drivers. Id. at 3. Norfolk Southern controlled the training and work

assignments of Automobile Distribution drivers. Id. Norfolk Southern supervised the

drivers’ daily activities. Id. Norfolk Southern decided when Automobile Distribution

drivers would be laid off or recalled. Id. at 4. Norfolk Southern had “full and complete

access to Automobile Distribution’s books and records.” Id.




                                            18
       All those factors demonstrate Norfolk Southern’s control over Automobile

Distribution’s drivers. In some cases, control of workers might be insufficient to

demonstrate that the operations of two entities were interrelated. But in this case,

Automobile Distribution appears to have little, if any, function other than to supply

Norfolk Southern with drivers. Therefore, Automobile Distribution had few, if any, other

“operations” that could have been interrelated with Norfolk Southern’s operations.

Stated another way, the complaint suggests that few, if any, of Automobile Distribution’s

operations were not interrelated with the operations of Norfolk Southern.

       For all these reasons, the complaint alleges facts supporting interrelation of

operations.

       Centralized Control of Labor Relations. The complaint explicitly alleges that

“Norfolk Southern was responsible for all the labor relations relating to the drivers at the

Facility.” Docket Item 1 at 7. More specifically, the complaint alleges more than once

that the companies had “joint control over hiring and firing decisions,” J. Pizzirusso

Landscaping, 2018 WL 2186481, at *10. See, e.g., Docket item 1 at 3-4. Therefore,

the complaint has sufficiently alleged facts that support this factor.

       Use of Common Office Facilities and Equipment. The complaint alleges that

“Norfolk Southern owned the equipment used by the drivers, including the computer

system and related computer software and the equipment used to load and unload the

automobiles.” Docket Item 1 at 4. Likewise, it alleges that “Automobile Distribution had

office space at the Facility which was provided by Norfolk Southern at no cost.” Id. The

complaint thus alleges the use of common office facilities and equipment.




                                             19
       Common management. “In reviewing the common management factor, the

existence of interlocking officers and directors is particularly relevant.” Tewelde v.

Albright, 89 F. Supp. 2d 12, 18 (D.D.C. 2000). But even without allegations that the two

entities had overlapping officers and directors, the inquiry ultimately “involves the

degree of actual or active control, not formal job titles or potential control over day to

day operations.” Chi. Reg’l Council of Carpenters Pension Fund v. TMG Corp., 206 F.

Supp. 3d. 1351, 1357 (N.D. Ill. 2016); see also Cimato Bros. Inc. and Cimato Bros.

Constr., Inc. and Int’l Union of Operating Eng’rs, Local Union No. 17, 352 NLRB 797,

799 (2008) (“Common management exists where one of the nominally-separate

enterprises exercises actual or active control, as distinguished from potential control,

over the other’s day-to-day operations.”). Given the facts alleged above, this court may

infer that Norfolk Southern agents “were also the de facto decision-makers for”

Automobile Distribution. TMG Corp., 206 F. Supp. 3d at 1357.

       “To demonstrate single employer status, not every factor need be present, and

no particular factor is controlling.” Lihli Fashions, 80 F.3d at 747. Taken as true, the

facts alleged in the complaint are sufficient to support all the single-employer status

factors except common ownership and family connections6 for the purposes of a motion

to dismiss. That status binds Norfolk Southern to Automobile Distribution’s collective

bargaining agreement if, in addition, the employees here constituted a single bargaining



       6 “Common ownership by itself indicates only potential control” over one entity by
the other entity; but “a single-employer relationship will be found only if one of the
companies exercises actual or active control over the day-to-day operations or labor
relations of the other.” Dow Chemical Co., 326 NLRB 288, 288 (1998). Here, the
complaint indeed alleges such actual control, and so this factor may not be relevant.
And the same presumably is true of family connections.

                                             20
unit. And because the employees all were drivers at the rail yard, the facts alleged in

the complaint support that inference as well. See id. at 747-48.

       Ultimately, the issue will turn on such questions as whether drivers at the rail

yard had a history of bargaining directly with Norfolk Southern or its predecessor, as

opposed to a contractor. 7 But because the analysis now turns only on the allegations in

the complaint, those questions are left for resolution at a later stage of the litigation. For

now, the complaint sufficiently alleges that Norfolk Southern is subject to MPPAA

withholding liability under a single-employer theory. 8



       7  “In determining whether the [entities’] employees constitute a ‘single bargaining
unit,’ [the Second Circuit] look[s] for a ‘community of interests’ among the relevant
employees, and factors such as bargaining history, operational integration, geographic
proximity, common supervision, similarity in job function and degree of employee
exchange.” Brown v. Sandimo Materials, 250 F.3d 120, 128 n.2 (2d Cir. 2001) (internal
citations omitted).
       8  This Court believes that the facts alleged also may support the claim that
Norfolk Southern is liable for Automobile Distribution’s obligations to contribute under
the collective bargaining agreement under an alter-ego theory—at least for purposes of
a motion to dismiss. See Pavers and Road Builders Dist. Council Welfare Fund v. J.
Pizzirusso Landscaping Corp., 2018 WL 2186481, at *10 (E.D.N.Y. May 11, 2018) (and
cases cited therein) (even where “allegations . . . are thin,” they are “sufficient to state a
claim . . . under alter ego or single employer theory”). The alter-ego doctrine “involves a
flexible test.” Division 1181 A.T.U., 910 F.3d at 618. “The question of whether
companies constitute alter egos of each other, involves the examination of similar
criteria [as whether they are a single employer], plus an examination of the purpose of
the formation of the additional companies.” Three Sisters Sportswear Co., 312 NLRB
853, 861 (1993) (cited in Lihli Fashions, 80 F.3d at 747). Here, the facts support a
number of alter ego doctrine factors, including the same operations, equipment,
customers, and supervision.

       Furthermore, in considering whether alter-ego status exists, “evidence of ‘anti-
union animus or an intent to evade union obligations may be germane.’” Lihli Fashions,
80 F. 3d at 748 (quoting Goodman Piping Prods., Inc. v. NLRB, 741 F.2d 10, 12 (2d Cir.
1984)). Here, the National Mediation Board has found that the Automobile Distribution
drivers’ work is “work that is traditionally performed by employees in the railroad
industry.” Re: Auto. Distrib. of Buffalo, Inc. and Complete Auto Network, 37 NMB 372,
2010 WL 3454200, at *5 (Sept. 3, 2010). Therefore, one could infer that Norfolk
                                             21
              3.     Joint-Employer Status Under the Collective Bargaining
                     Agreement

       As noted above, alter-ego theory is based on the principle that two entities are “in

reality the same employer”; that one “corporation is the ‘alter ego’ of the [other], [in other

words,] it is ‘merely a disguised continuance of the old employer.’” Howard Johnson

Co., Inc. v. Detroit Local Joint Exec. Bd., Hotel and Rest. Emp. and Bartenders Int’l

Union, AFL-CIO, 417 U.S. 249, 259 n.5 (1974) (quoting Southport Petroleum Co. v.

NLRB, 315 U.S. 100, 106 (1942)). “Such cases involve a mere technical change in the

structure or identity of the employing entity, frequently to avoid the effect of the labor

laws, without any substantial change in its ownership or management.” Id. The single-

employer theory is similar. See Clinton’s Ditch, 778 F.2d at 137. “In these

circumstances, [the companies at issue are] in reality the same employer and [therefore

are] subject to all the legal and contractual obligations of [each other].” Howard

Johnson Co., 417 U.S. at 259 n.5.; see also Clinton’s Ditch, 778 F.2d at 137 (quoting

NLRB v. Deena Artware, Inc., 361 U.S. 398, 402 (1960)) (single employer standard is

relevant where “separate corporations are not what they appear to be, that in truth they

are but divisions or departments of a ‘single enterprise.’”).

       Here, the plaintiffs argue that Norfolk Southern had an obligation to contribute to

the Pension Fund for another, conceptually-different reason as well: because it was a




Southern contracted this work out to Automobile Distribution in order to avoid union
obligations in the first place.

       The facts alleged allow “the court to draw the reasonable inference that the
defendant is liable” under an alter-ego theory. Ashcroft, 556 U.S. at 678. For both
single-employer and alter-ego theories, discovery may produce evidence that fleshes
out the relevant factors one way or the other.

                                             22
joint employer with Automobile Distribution. Docket Item 35 at 11-16. 9 “The ‘joint

employer’ and ‘single employer’ concepts are distinct . . . [and] approach the issue of

‘who is the employer’ from two different viewpoints.” Browning-Ferris Indus., 691 F.2d

at 1122. “As such, different standards are required for each.” Id.

       In a “joint employer” relationship, unlike a “single employer” relationship, “there is

no single integrated enterprise.” Clinton’s Ditch, 778 F.2d at 137. “A conclusion that

employers are ‘joint’ assumes that they are separate legal entities, but that they have

merely chosen to handle certain aspects of their employer-employee relationships

jointly.” Id. “[I]t is rather a matter of determining which of two [entities], or whether both,

. . . control, in the capacity of employer, the labor relations of a given group of workers.”

Browning-Ferris Industries, 691 F.2d at 1122-23 (quoting NLRB v. Condenser Corp. of

Am., 128 F.2d 67, 72 (3d Cir. 1942)). “The basis of the finding is simply that one

employer[,] while contracting in good faith with an otherwise independent company, has

retained for itself sufficient control of the terms and conditions of employment of the

employees who are employed by the other employer.” Id. at 1123. Specific

considerations include “whether the alleged joint employer (1) did the hiring and firing;

(2) directly administered any disciplinary procedures; (3) maintained records of hours,

handled the payroll, or provided insurance; (4) directly supervised the employees; or (5)


       9 Even though the complaint expressly alleges that Norfolk Southern and
Automobile Distribution were joint employers, not a single employer, this Court has
analyzed the complaint under both tests because “the joint employer and single
employer tests are sometimes confused.” Knitter v. Corvias Military Living, LLC, 758
F.3d 1214, 1226 (10th Cir. 2014) (quoting Bristol v. Bd. Of Cty. Comm’rs of Clear Creek,
312 F.3d 1213, 1218 (10th Cir. 2002)); see also N.L.R.B. v. Browning-Ferris Indus. of
Pa, Inc., 691 F.2d 1117, 1122 (3d Cir. 1982) (“Admittedly, there has been a blurring of
[the joint-employer and single-employer] concepts at times by some courts and by the
[NLRB].”).

                                              23
participated in the collective bargaining process.” Serv. Emps. Int’l Union, Local 32BJ

v. N.L.R.B., 647 F.3d 435, 443 (2d Cir. 2011) (quoting AT&T v. NLRB, 67 F. 3d 446,

451 (2d Cir. 1995)).

      “Thus, the ‘joint employer’ concept recognizes that the business entities involved

are in fact separate but that they share or co-determine those matters governing the

essential terms and conditions of employment.” Browning-Ferris Indus., 691 F.2d at

1123. (emphasis in original). “[A]n employee formally employed by one entity can be

found to be constructively employed by another entity, and thus may impose liability for

violations of employment law on the constructive employer.” Griffin v. Sirva Inc., 835

F.3d 283, 292-93 (2d Cir. 2016) (quoting Fowler v. Scores Holding Co. Inc., 677 F.

Supp. 2d 673, 681 (S.D.N.Y. 2009)).

      “Joint employer” analysis is not parallel to that of an “alter ego” or “single

employer” because the latter theories mean that the entities are “in reality the same

employer,” Howard Johnson Co., 417 U.S. at 259 n.5, but the former involves “the

control two separate companies exercise over the same employees,” Sun Chem. Corp.

v. Int’l Bhd. of Teamsters Local No. 705, 1992 WL 133175, at *3 (N.D. Ill. June 11,

1992). Here, the plaintiffs have not sufficiently explained how joint-employer status

should result in imputing Automobile Distribution’s contractual obligations to Norfolk

Southern under 29 U.S.C. § 1392(a)(1). So joint-employers status alone does not mean

that Norfolk Southern shared Automobile Distribution’s § 1392(a)(1) obligation to

contribute to the Pension Fund. 10



      10 As explained in note 3, supra, the plaintiffs argue that the defendant’s joint-
employer status is relevant not under 29 U.S.C. § 1392(a)(1), but under § 1392(a)(2), to
which this Court turns next. That being said, this Court leaves open and does not
                                            24
       B.     Norfolk Southern’s Obligations to Contribute to the Pension Fund
              Arising Under Applicable Labor-Management Relations Law 11

       An entity also may incur withdrawal liability when it withdraws from a

multiemployer plan if it had an “obligation to contribute [to the plan] arising . . . as a

result of a duty under applicable labor-management relations law.” 29 U.S.C.

§§1381(a), 1392(a)(2). See Laborers Health and Welfare Tr. Fund for N. Cal. v.

Advanced Lightweight Concrete Co., Inc., 484 U.S. 539, 545-46 (1988) (“obligation to

contribute” under § 1392(a)(2) includes “any obligation imposed by the [National Labor

Relations Act “NLRA”]”); Division 1181 A.T.U., 910 F.3d at 619. “That definition is

significant because it demonstrates that Congress was aware of the two different

sources of an employer’s duty to contribute to covered plans.” Advanced Lightweight

Concrete, 484 U.S. at 546.

       When Congress passed § 1392(a)(2), it probably intended primarily to ensure

that employers still incur withdrawal liability even if they withdraw from a multiemployer

plan after a collective bargaining agreement expires. As the National Labor Relations

Board has explained, “[s]ection 8(a)(5) and 8(d) of the [NLRA] make it an unfair labor

practice for an employer to refuse to bargain ‘in good faith with respect to wages, hours,


address the question of whether traditional principles of agency law might lead to the
conclusion that a joint employer is bound by the contractual obligations of another joint
employer.
       11   See Tr. of Colo. Pipe Indus. Pension Tr. v. Howard Elec. & Mech. Inc., 909
F.2d 1379, 1385 (10th Cir. 1990) (although the NLRB has jurisdiction over many labor
law questions, federal courts maintain jurisdiction to determine labor law questions that
emerge as “an issue collateral to the independent federal remedy of withdrawal
liability”); see also Connell Const. Co. Inc. v. Plumbers and Steamfitters Local Union
No. 100, 421 U.S. 616, 626 (1975) (“the federal courts may decide labor law questions
that emerge as collateral issues in suits brought under independent federal remedies,
including the antitrust laws”).

                                              25
and other terms and conditions of employment.’” Cofire Paving Corp., 359 NLRB 180,

183 (2012). “[A]n employer violates Section 8(a)(5) if, when negotiations are sought or

are in progress, it unilaterally changes a term or condition of employment without first

bargaining to impasse.” Id. “Moreover, with a few exceptions, contractually established

terms and conditions that are mandatory subjects of bargaining must be continued in

effect as the status quo after the contract has expired until the parties negotiate a new

agreement or bargain to impasse in the negotiations for a collective-bargaining

agreement as a whole.” Id. “The existing terms and conditions continue in effect by

operation of the Act; they are no longer contractual terms but imposed by law.” Id.

(emphasis added).

       Furthermore, “[t]he obligation to maintain the status quo includes the

maintenance of fringe benefits, such as . . . welfare, pension, and annuity benefits.” Id.

at 184. “Such benefits are terms and conditions of employment that survive the

expiration of the contract and cannot be altered without bargaining.” Id. See also

N.L.R.B. v. Katz, 369 U.S. 736, 747 (1962) (an employer violates NLRA § 8(a)(5) if,

when negotiations are sought or are in progress, it unilaterally changes a term or

condition of employment without first bargaining to impasse).

       But even though Congress may have had in mind the obligation to maintain

payment of fringe benefits, including pension fund payments, after a collective

bargaining agreement expires when it enacted § 1392(a)(2), Congress did not limit the

provision to that narrow circumstance. Instead, Congress comprehensively indicated

that an “obligation to contribute” may arise “as a result of a duty under applicable labor-

management relations law,” § 1392(a)(2), which is broader.



                                            26
       What is more, if Norfolk Southern was a joint employer with Automobile

Distribution when it terminated its contract with Automobile Distribution in 2011, the

“applicable labor-management relations law” imposed a duty on Norfolk Southern to

bargain with its workers—the rail yard facility drivers. “The [NLRA] is based largely

upon a conception of the right to collective bargaining as the solvent of all industrial ills.”

N.L.R.B. v. Cities Serv. Oil Co., 122 F.2d 149, 152 (2d Cir. 1941). “An employer will

violate [its corresponding] statutory duty [to bargain] if it unilaterally changes a term or

condition of employment without first giving the union a chance to bargain meaningfully

over the change.” G. Heileman Brewing Co. v. N.L.R.B., 879 F.2d 1526, 1530 (7th Cir.

1989). Even where one company “was the actual employer of [certain workers, another

entity] would also be subject to this statutory duty to bargain [with the applicable union]

if it was a joint employer of the [workers].” Id.; see also G. Heileman Brewing Co., 290

NLRB 991, 1001 (1988) (“As the Company was the joint employer of the [workers] in an

appropriate unit, and the Union was the exclusive collective-bargaining representative of

that unit, it follows that the Company was obligated to recognize and bargain with the

Union concerning the terms and conditions of their employment.”).

       When (1) an entity contracts with a contractor for services, (2) the contractor

formally hires and employs workers, but the entity exercises sufficiently “consistent

contact and control over the day-to-day incidents of the [workers’] employment

relationship” so that the entity and the contractor are joint employers, and (3) the entity

terminates the contract with the contractor, labor law may impose a duty on both joint

employers to bargain with the workers. See Am. Air Filter Co., 258 NLRB 49, 52-53

(1981). Together with “[t]he [employer’s] obligation to maintain the status quo



                                              27
includ[ing] the maintenance of fringe benefits” during any period of mandatory

bargaining, Cofire Paving Corp., 359 NLRB at 184, that duty to bargain may create an

“obligation to contribute arising . . .as a result of a duty under applicable labor-

management relations law.” 29 U.S.C. § 1392(a)(2). 12

       Of course, Norfolk Southern would have a duty to bargain only if there were

some explicit or implicit request by the workers at the rail yard facility to bargain with it.

       While the [NLRA] makes it the employer’s duty to bargain with his
       employees, and failure to perform that duty entails serious consequences
       to him, it imposes no like duty on his employees. Since there must be at
       least two parties to a bargain and to any negotiations for a bargain, it follows
       that there can be no breach of the statutory duty by the employer—when he
       has not refused to receive communications from his employees—without
       some indication given to him by them or their representatives of their desire
       or willingness to bargain. In the normal course of transactions between
       them, willingness of the employees is evidenced by their request, invitation,
       or expressed desire to bargain, communicated to their employer.

N.L.R.B. v. Columbia Enameling & Stamping Co., 306 U.S. 292, 297 (1939).

       But there is a wrinkle in this analysis—one not raised directly by either of the

parties. The defendant is a railroad; therefore, the NLRA gives way to the Railway

Labor Act (“RLA”). See 29 U.S.C. § 152(2) (“any person subject to the Railway Labor

Act” is not an “employer” subject to the NLRA). Indeed, in 2010, the National Mediation

Board (“NMB”) advised the NLRB that, in its opinion, both Norfolk Southern and

Automobile Distribution were subject to the RLA and the NMB’s jurisdiction because



       12  The Ninth Circuit and Seventh Circuit have concluded that where the NLRB
has not certified that an employer is a joint employer, an employer may not be held
liable for failure to bargain. See Cent. Transp., Inc. v. N.L.R.B., 997 F.2d 1180, 1185-86
(7th Cir. 1993); Alaska Roughnecks and Drillers Ass’n v. N.L.R.B., 555 F.2d 732, 736
(9th Cir. 1977). The Second Circuit has not addressed the issue explicitly but has
indicated that the situation presents a “significant due process claim.” Int’l House v.
N.L.R.B., 676 F.2d 906, 912 (2d Cir. 1982).

                                              28
“Norfolk Southern exercises substantial control over [Automobile Distribution] and its

employees.” In re Auto. Distrib. of Buffalo, Inc. & Complete Auto Network, 37 NMB 372,

2010 WL 3454200, at *7 (Sept. 3, 2010). Therefore, the “applicable labor-management

relations law” under 28 U.S.C. § 1392(a) is not the NLRA but the RLA.

       Even under the RLA, however, Norfolk Southern may have been subject to a

duty to bargain and to maintain the status quo, thus creating a labor-management

relations law obligation to contribute to the fund under the facts alleged in the complaint.

See 45 U.S.C. § 156. Under RLA § 2,

       [i]t shall be the duty of all carriers, their officers, agents, and employees to
       exert every reasonable effort to make and maintain agreements concerning
       rates of pay, rules, and working conditions, and to settle all disputes,
       whether arising out of the application of such agreements or otherwise, in
       order to avoid any interruption to commerce or to the operation of any carrier
       growing out of any dispute between the carrier and the employees thereof.

45 U.S.C § 152. “This duty is ‘the heart of the Railway Labor Act.’” Summit Airlines,

Inc. v. Teamsters Local Union No. 295, 628 F.2d 787, 790 (2d Cir. 1980) (quoting Bhd.

of R.R. Trainmen v. Jacksonville Terminal Co., 394 U.S. 369, 377-78 (1969)). It “is a

legally enforceable obligation, rather than a ‘mere statement of policy or exhortation.’”

Id. (quoting Chi. & N.W. Ry. V. United Transp. Union, 402 U.S. 570, 577 (1971)).

       The RLA duty to bargain includes a similar requirement to maintain the status

quo while the employer bargains with its workers. In fact, the duty under the RLA

actually may be broader and more favorable to workers than that imposed by the NLRA.

“The obligation of both [the workers and the railroad] during a period in which [a] status

quo provision[] is properly invoked is to preserve and maintain unchanged those actual,

objective working conditions and practices, broadly conceived, which were in effect prior

to the time the pending dispute arose and which are involved in or related to that


                                             29
dispute.” Detroit & T.S.L.R. Co. v. United Transp. Union, 396 U.S. 142, 152-53 (1969).

And the railroad’s duty to preserve the status quo goes beyond “those working

conditions covered in the parties’ existing collective agreement.” Id. at 153. It instead

“extends to those actual, objective working conditions out of which the dispute arose,

and clearly these conditions need not be covered in an existing agreement.” Id.

       This Court recognizes that the complaint does not allege that Norfolk Southern

actually contributed to the Pension Fund. But the Pension Fund payments were “actual,

objective working conditions and practices, broadly conceived” because they were

received by workers who performed services for Norfolk Southern—the drivers. Id. And

the complaint alleges that these workers were employed by Norfolk Southern. Although

the payments were made by Automobile Distribution, Automobile Distribution, in turn,

was paid by Norfolk Southern. Therefore, at least compared to any other feasible

alternative “status quo,” Norfolk Southern would have been obligated to maintain the

drivers’ pay and benefits during any negotiation over the implication of Norfolk

Southern’s termination of its contract with Automobile Distribution. 13


       13 This Court’s reasoning is supported by National Labor Relations Board
precedent. For example, in American Air Filter, 258 NLRB 49, (1981), a corporation
that manufactured air filters contracted with a company—Transport Associates, Inc.
(“Transport”)—to supply it with drivers. Id. at 50. When American Air Filter Company,
Inc., (“AAF”) “terminated its contract with Transport, the drivers found themselves
without work.” Id. at 52. The Board found that AAF was a joint employer with
Transport, id. at 54, and that “it follows that [AAF’s] bargaining duty was no less than
that of Transport,” id. at 53. The Board found that “by contracting out work previously
performed by the drivers, without notifying or bargaining with [the union] about that
decision or the effects of replacing the men with other employees, [AAF] violated [the
NLRA].” Id. at 54. As a remedy, among other things, the Board ordered AAF to “[m]ake
whole those employees displaced by its termination of the contract with Transport . . .
for any loss of pay and other benefits,” even though that pay and those benefits were
negotiated in a collective bargaining agreement between the workers and Transport. Id.
at 55.

                                            30
       Because the parties have not briefed the extent and nature of Norfolk Southern’s

RLA duties to bargain and to maintain the status quo, this Court need not now

determine whether these standards are materially different from those in the NLRA.

See Trans World Airlines, Inc. v. Indep. Fed’n of Flight Attendants, 489 U.S. 426, 432

(1989) (“carefully drawn analogies from the federal common labor law developed under

the NLRA may be helpful in deciding cases under the RLA”). For now, it is enough that

the facts alleged in the complaint plead or support reasonable inferences (1) that

Norfolk Southern was a joint employer with Automobile Distribution when it terminated

its contract with Automobile Distribution; (2) that Norfolk Southern had a duty to bargain

with the drivers at that time; and (3) that Norfolk Southern therefore was obligated to

continue the status quo during that time, including to contribute to the Pension Fund. 14

       In sum, whether Norfolk Southern had an obligation to contribute to the Pension

Fund under § 1381(a) “is a question of fact that cannot be decided on a motion to

dismiss.” Fowler, 677 F. Supp. 2d at 681. For all the reasons stated above and for the

reasons in the Report and Recommendation, the defendant's motion to dismiss, Docket


       14  The complaint claims that “[a]s a joint employer with Automobile Distribution,
Norfolk Southern is jointly and severally liable with Automobile Distribution for the
withdrawal liability owed to the Pension Fund.” Docket Item 1 at 7. Provided that
Norfolk Southern is an “employer” subject to the MPPAA regarding the drivers, the
scope of its withdrawal liability is determined by the Pension Fund—with any dispute
subject to mandatory arbitration. See 29 U.S.C. § 1401. But it is worth noting for
statutory context that to the extent Norfolk Southern is found to be a joint employer with
an obligation to contribute “arising . . . as a result of a duty under applicable labor-
management relations law,” 29 U.S.C. § 1392(a)(2), Norfolk Southern’s withdrawal
liability and Automobile Distribution’s withdrawal liability may be separate and distinct.
See Pension Benefit Guaranty Corporation, Opinion Letter 86-10 (April 10, 1986);
Pension Benefit Guaranty Corporation, Opinion Letter 85-14 (May 28, 1985) (joint
employer which may have obligation under the NLRA to contribute to a plan does “not
constitute a single employer and [its] obligations and liabilities . . . would be determined
separately.”).

                                             31
Item 10, is DENIED. The case is referred back to Judge McCarthy for further

proceedings consistent with the referral order of December 16, 2016, Docket Item 17.

         SO ORDERED.



Dated:       May 1, 2019
             Buffalo, New York



                                            s/ Lawrence J. Vilardo
                                           LAWRENCE J. VILARDO
                                           UNITED STATES DISTRICT JUDGE




                                          32
